 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           JOE JW ROBERTS JR,                                 CASE NO. C18-746 MJP

11                                   Plaintiff,                 ORDER RE APPOINTMENT OF
                                                                COUNSEL
12                   v.

13           VILMA KHOUNPHIXAY,

14                                   Defendant.

15

16           Pro se plaintiff Joe JW Roberts moves for appointment of counsel in this civil action.

17   (Dkt. Nos. 71, 74.) Having reviewed Plaintiff’s motions and Defendants’ Response (Dkt. No.

18   73), the Court GRANTS plaintiff’s motion for appointment of counsel.

19           In considering a motion to appoint counsel, the Court must evaluate both “the likelihood

20   of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light

21   of the complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331

22   (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)).

23

24


     ORDER RE APPOINTMENT OF COUNSEL - 1
 1          In this case, the Court finds that counsel is appropriate at this stage of the proceeding.

 2   Plaintiff’s remaining claims have survived a motion for judgment on the pleadings,

 3   demonstrating some likelihood of success on the merits. Further, the remaining claims raise

 4   complex constitutional issues regarding appropriate medical treatment for suicidal or

 5   self-harming inmates within the necessary discipline and order of the prison setting; Plaintiff’s

 6   ability to articulate these claims and be heard will be well-served by appointment of counsel.

 7          The Court therefore ORDERS that Plaintiff’s motion for appointment of counsel is

 8   GRANTED; this matter is referred to Pro Bono Coordinator Sharon Haas to seek an attorney

 9   from the Pro Bono Panel.

10

11          The clerk is ordered to provide copies of this order to Plaintiff and Defendants’ counsel.

12          Dated April 22, 2019.

13



                                                           A
14

15
                                                           Marsha J. Pechman
16                                                         United States District Judge

17

18

19

20

21

22

23

24


     ORDER RE APPOINTMENT OF COUNSEL - 2
